Exhibit 10.1 Summary of Non-Employee Trustee Compensation The Company pays its Trustees who are not employees of the Company or any of its affiliates fees for services as trustees. Trustees receive fees of $6,500 per quarter plus $1,400 per Board meeting and an additional $500 fee for each telephonic meeting.The Chairman of the Audit Committee receives an additional $1,400 per meeting.The Board of Trustees established a Special Committee made up of the 4 non-employee independent trustees.These Special Committee members are eligible to receive a flat fee of $70,000 each for their participation on the Special Committee.The Trustees are also reimbursed for all reasonable expenses incurred by them in carrying out their duties as Trustees of the Company.
